Opinion filed September 9, 2021




                                      In The

       Eleventh Court of Appeals
                                  ___________

                              No. 11-21-00158-CR
                                 ___________

        TAYLOR ALEXANDER STODDARD A/K/A TAYLOR
             ALEXANDER WILLIAMS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                              Brown County, Texas
                        Trial Court Cause No. CR24844

                      MEMORAND UM OPI NI ON
      In 2017, Taylor Alexander Stoddard a/k/a Taylor Alexander Williams,
Appellant, pled guilty to the offense of assault family violence by occlusion and pled
true to an enhancement allegation. His punishment was assessed at imprisonment
for twenty years. Appellant recently filed a pro se notice of appeal. Because the
notice of appeal was not timely filed, we dismiss the appeal for want of jurisdiction.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on March 6, 2017, and that Appellant
filed his notice of appeal on July 26, 2021, more than four years after his sentence
was imposed. The notice of appeal was therefore untimely.
      When the appeal was docketed in this court, we notified Appellant that the
notice of appeal appeared to be untimely and that the appeal may be dismissed for
want of jurisdiction. We requested a response showing grounds to continue this
appeal. No response has been filed.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993). We are not authorized to entertain an untimely appeal or grant a request
for an out-of-time appeal. See Slaton, 981 S.W.2d at 210. Because the notice of
appeal was not timely filed, we have no jurisdiction over this appeal and must
dismiss it. See id.
      Accordingly, we dismiss this appeal for want of jurisdiction.


September 9, 2021                                    PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                          2